

Exhibit 10




Tetra Tech, Inc.
Deferred Compensation Plan
(As Amended and Restated Effective February 26, 2020)




--------------------------------------------------------------------------------

Table of Contents


Page



Article 1Definitions1Article 2Selection, Enrollment, Eligibility92.1Selection by
Committee92.2Enrollment and Eligibility Requirements; Commencement of
Participation9Article 3Deferral Commitments/Company Contribution Amounts/
Company Restoration Matching Amounts/ Vesting/Crediting/Taxes103.1Maximum
Deferral103.2Timing of Deferral Elections; Effect of Election
Form113.3Withholding and Crediting of Annual Deferral Amounts133.4Company
Contribution Amount143.5Company Restoration Matching
Amount143.6Vesting153.7Crediting/Debiting of Account Balances163.8FICA and Other
Taxes17Article 4Scheduled Distribution; Unforeseeable Emergencies184.1Scheduled
Distributions184.2Postponing Scheduled Distributions184.3Other Benefits Take
Precedence Over Scheduled Distributions194.4Unforeseeable Emergencies19Article
5Change in Control Benefit195.1Change in Control Benefit195.2Payment of Change
in Control Benefit20Article 6Retirement Benefit206.1Retirement
Benefit206.2Payment of Retirement Benefit20Article 7Termination
Benefit207.1Termination Benefit217.2Payment of Termination Benefit22Article
8Disability Benefit228.1Disability Benefit238.2Payment of Disability
Benefit23Article 9Death Benefit239.1Death Benefit239.2Payment of Death
Benefit24Article 10Beneficiary Designation2510.1Beneficiary22

-1-






--------------------------------------------------------------------------------

Table of Contents


Page

10.2Beneficiary Designation; Change; Spousal Consent2510.3Acknowledgment2510.4No
Beneficiary Designation2510.5Doubt as to Beneficiary2510.6Discharge of
Obligations26Article 11Leave of Absence2611.1Paid Leave of Absence2611.2Unpaid
Leave of Absence26Article 12Termination of Plan, Amendment or
Modification2612.1Termination of Plan2612.2Amendment2712.3Plan
Agreement2712.4Effect of Payment27Article 13Administration2713.1Committee
Duties2713.2Administration Upon Change In Control2713.3Agents2813.4Binding
Effect of Decisions2813.5Indemnity of Committee2813.6Employer
Information28Article 14Other Benefits and Agreements2814.1Coordination with
Other Benefits28Article 15Claims Procedures2815.1Presentation of
Claim2915.2Notification of Decision2915.3Review of a Denied Claim2915.4Decision
on Review3015.5Legal Action30Article 16Trust3016.1Establishment of the
Trust3016.2Interrelationship of the Plan and the Trust3116.3Distributions From
the Trust31Article 17Miscellaneous3117.1Status of Plan3117.2Unsecured General
Creditor3117.3Employer’s Liability3117.4Nonassignability31

-2-






--------------------------------------------------------------------------------

Table of Contents


Page

17.5Not a Contract of Employment3217.6Furnishing
Information3217.7Terms3217.8Captions3217.9Governing
Law3217.10Notice3217.11Successors3317.12Spouse’s
Interest3317.13Validity3317.14Incompetent3317.15Domestic Relations
Orders3317.16Distribution in the Event of Income Inclusion Under Code Section
409A3317.17Deduction Limitation on Benefit Payments34











-3-







--------------------------------------------------------------------------------



Purpose
The purpose of this Plan is to provide specified benefits to Directors and a
select group of management or highly compensated Employees who contribute
materially to the continued growth, development and future business success of
Tetra Tech, Inc., a Delaware corporation, and its subsidiaries, if any, that
sponsor this Plan. This Plan shall be unfunded for tax purposes and for purposes
of Title I of ERISA.
This Plan is intended to comply with all applicable law, including Code Section
409A and related Treasury guidance and Regulations, and shall be operated and
interpreted in accordance with this intention.
ARTICLE 1.
Definitions
For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:
1.1 “Account Balance” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to the sum of the Participant’s Annual Accounts
plus amounts credited on Equity Deferral Elections that are not Post-2019 Equity
Deferrals in accordance with subsection 3.1(c)(iv)(A). The Account Balance shall
be a bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant, or his
or her designated Beneficiary, pursuant to this Plan.
If a Participant is both an Employee and a Director and participates in the Plan
in each capacity, then separate Account Balances (and separate Annual Accounts,
if applicable) shall be established for such Participant as a device for the
measurement and determination of the (a) amounts deferred under the Plan that
are attributable to the Participant’s status as an Employee, and (b) amounts
deferred under the Plan that are attributable to the Participant’s status as a
Director.
1.2 “Annual Account” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to (a) the sum of the Participant’s Annual
Deferral Amount, Company Contribution Amount and Company Restoration Matching
Amount for any one Plan Year, plus (b) amounts credited or debited to such
amounts pursuant to this Plan, less (c) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Annual Account for such Plan Year. The Annual Account shall be a bookkeeping
entry only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant, or his or her
designated Beneficiary, pursuant to this Plan.
1.3 “Annual Deferral Amount” shall mean that portion of a Participant’s Base
Salary, Bonus, Restricted Stock Units, Performance Share Units and Director Fees
that a Participant


--------------------------------------------------------------------------------



defers in accordance with Article 3 for any one Plan Year, without regard to
whether such amounts are withheld and credited during such Plan Year.
1.4 “Annual Installment Method” shall mean the method used to determine the
amount of each payment due to a Participant who has elected to receive a benefit
over a period of years in accordance with the applicable provisions of the Plan.
The amount of each annual payment due to the Participant shall be calculated by
multiplying the balance of the Participant’s benefit by a fraction, the
numerator of which is one and the denominator of which is the remaining number
of annual payments due to the Participant. The amount of the first annual
payment shall be calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, and the amount of each subsequent
annual payment shall be calculated on or around each anniversary of such Benefit
Distribution Date.
1.5 “Base Salary” shall mean the annual cash compensation relating to services
performed during any calendar year, excluding distributions from nonqualified
deferred compensation plans, bonuses, commissions, overtime, fringe benefits,
stock options, stock units, accrued dividends, relocation expenses, incentive
payments, non-monetary awards, director fees and other fees, and automobile and
other allowances paid to a Participant for employment services rendered (whether
or not such allowances are included in the Employee’s gross income). Base Salary
shall be calculated before reduction for compensation voluntarily deferred or
contributed by the Participant pursuant to all qualified or nonqualified plans
of any Employer and shall be calculated to include amounts not otherwise
included in the Participant’s gross income under Code Sections 125, 402(e)(3),
402(h), or 403(b) pursuant to plans established by any Employer; provided,
however, that all such amounts will be included in compensation only to the
extent that had there been no such plan, the amount would have been payable in
cash to the Employee.
1.6 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 10, that are entitled to receive
benefits under this Plan upon the death of a Participant.
1.7 “Beneficiary Designation Form” shall mean the form established from time to
time by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.
1.8 “Benefit Distribution Date” shall mean the date or dates upon which all or
an objectively determinable portion of a Participant’s vested benefits will
become eligible for distribution. Except as otherwise provided in the Plan, a
Participant’s Benefit Distribution Date(s) shall be determined based on the
earliest to occur of an event or scheduled date set forth in Articles 4 through
9, as applicable.
1.9  “Board” shall mean the board of directors of the Company.
2


--------------------------------------------------------------------------------



1.10 “Bonus” shall mean any cash compensation, in addition to Base Salary earned
by a Participant under any Employer’s annual bonus and cash incentive plans.
1.11 “Change in Control” shall mean the occurrence of a “change in the
ownership,” a “change in the effective control” or a “change in the ownership of
a substantial portion of the assets” of a corporation, as determined in
accordance with this Section.
In order for an event described below to constitute a Change in Control with
respect to a Participant, except as otherwise provided in part (b)(ii) of this
Section, the applicable event must relate to the corporation for which the
Participant is providing services, the corporation that is liable for payment of
the Participant’s Account Balance (or all corporations liable for payment if
more than one), as identified by the Committee in accordance with Treas. Reg.
§1.409A-3(i)(5)(ii)(A)(2), or such other corporation identified by the Committee
in accordance with Treas. Reg. §1.409A-3(i)(5)(ii)(A)(3).
In determining whether an event shall be considered a “change in the ownership,”
a “change in the effective control” or a “change in the ownership of a
substantial portion of the assets” of a corporation, the following provisions
shall apply:
(a) A “change in the ownership” of the applicable corporation shall occur on the
date on which any one person, or more than one person acting as a group,
acquires ownership of stock of such corporation that, together with stock held
by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of such corporation, as determined in
accordance with Treas. Reg. §1.409A-3(i)(5)(v). If a person or group is
considered either to own more than 50% of the total fair market value or total
voting power of the stock of such corporation, or to have effective control of
such corporation within the meaning of part (b) of this Section, and such person
or group acquires additional stock of such corporation, the acquisition of
additional stock by such person or group shall not be considered to cause a
“change in the ownership” of such corporation.
(b) A “change in the effective control” of the applicable corporation shall
occur on either of the following dates:
(i) The date on which any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of such
corporation possessing 30% or more of the total voting power of the stock of
such corporation, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vi). If a person or group is considered to possess 30% or more
of the total voting power of the stock of a corporation, and such person or
group acquires additional stock of such corporation, the acquisition of
additional stock by such person or group shall not be considered to cause a
“change in the effective control” of such corporation; or
3


--------------------------------------------------------------------------------



(ii) The date on which a majority of the members of the applicable corporation’s
board of directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of such
corporation’s board of directors before the date of the appointment or election,
as determined in accordance with Treas. Reg. §1.409A-3(i)(5)(vi). In determining
whether the event described in the preceding sentence has occurred, the
applicable corporation to which the event must relate shall only include a
corporation identified in accordance with Treas. Reg. §1.409A-3(i)(5) (ii) for
which no other corporation is a majority shareholder.
(c) A “change in the ownership of a substantial portion of the assets” of the
applicable corporation shall occur on the date on which any one person, or more
than one person acting as a group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the corporation that have a total gross fair market value
equal to or more than 40% of the total gross fair market value of all of the
assets of the corporation immediately before such acquisition or acquisitions,
as determined in accordance with Treas. Reg. §1.409A-3(i)(5) (vii). A transfer
of assets shall not be treated as a “change in the ownership of a substantial
portion of the assets” when such transfer is made to an entity that is
controlled by the shareholders of the transferor corporation, as determined in
accordance with Treas. Reg. §1.409A-3(i)(5)(vii)(B).
1.12 “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.
1.13 “Committee” shall mean the committee described in Article 13.
1.14 “Company” shall mean Tetra Tech, Inc., a Delaware corporation, and any
successor to all or substantially all of the Company’s assets or business.
1.15 “Company Contribution Amount” shall mean, for any one Plan Year, the amount
determined in accordance with Section 3.4.
1.16 “Company Restoration Matching Amount” shall mean, for any one Plan Year,
the amount determined in accordance with Section 3.5.
1.17 “Director” shall mean any member of the board of directors of any Employer.
1.18 “Director Fees” shall mean the annual fees earned by a Director from any
Employer, including retainer fees and meetings fees, as compensation for serving
on the board of directors.
1.19 “Disability” or “Disabled” shall mean that a Participant is determined to
be totally disabled by the Social Security Administration.
4


--------------------------------------------------------------------------------



1.20 “Election Form” shall mean the form, which may be in electronic format,
established from time to time by the Committee that a Participant completes,
signs and returns to the Committee to make an election under the Plan.
1.21 “Employee” shall mean a person who is an employee of an Employer.
1.22 “Employer(s)” shall be defined as follows:
(a) Except as otherwise provided in part (b) of this Section, the term
“Employer” shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the Board
to participate in the Plan and have adopted the Plan as a sponsor.
(b) For the purpose of determining whether a Participant has experienced a
Separation from Service, the term “Employer” shall mean:
(i) The entity for which the Participant performs services and with respect to
which the legally binding right to compensation deferred or contributed under
this Plan arises; and
(ii) All other entities with which the entity described above would be
aggregated and treated as a single employer under Code Section 414(b)
(controlled group of corporations) and Code Section 414(c) (a group of trades or
businesses, whether or not incorporated, under common control), as applicable.
In order to identify the group of entities described in the preceding sentence,
the Committee shall use an ownership threshold of at least 50% as a substitute
for the 80% minimum ownership threshold that appears in, and otherwise must be
used when applying, the applicable provisions of (A) Code Section 1563 for
determining a controlled group of corporations under Code Section 414(b), and
(B) Treas. Reg. §1.414(c)-2 for determining the trades or businesses that are
under common control under Code Section 414(c).
1.23 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.
1.24 “401(k) Plan” shall mean, with respect to an Employer, a plan qualified
under Code Section 401(a) that contains a cash or deferral arrangement described
in Code Section 401(k), adopted by the Employer, as it may be amended from time
to time, or any successor thereto.
1.25 “Participant” shall mean any Employee or Director (a) who is selected to
participate in the Plan and (b) whose executed Election Form and Beneficiary
Designation Form are accepted by the Committee.
5


--------------------------------------------------------------------------------



1.26 “Performance-Based Compensation” shall mean compensation the entitlement to
or amount of which is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months, as determined by the Committee in
accordance with Treas. Reg. §1.409A-1(e).
1.27 “Plan” shall mean the Tetra Tech, Inc. Deferred Compensation Plan (as
amended and restated as of the date first noted above), which shall be evidenced
by this instrument, as it may be amended from time to time, and by any other
documents that together with this instrument define a Participant’s rights to
amounts credited to his or her Account Balance.
1.28 “Plan Agreement” shall mean a written agreement in the form prescribed by
or acceptable to the Committee that evidences a Participant’s agreement to the
terms of the Plan and which may establish additional terms or conditions of Plan
participation for a Participant. Unless otherwise determined by the Committee,
the most recent Plan Agreement accepted with respect to a Participant shall
supersede any prior Plan Agreements for such Participant. Plan Agreements may
vary among Participants and may provide additional benefits not set forth in the
Plan or limit the benefits otherwise provided under the Plan. For the avoidance
of doubt, the Committee need not require any individual execute a Plan Agreement
to become a Participant in, or make deferrals under, the Plan.
1.29 “Plan Year” shall mean a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year.
1.30 “Post-2019 Equity Deferral” shall mean an Equity Deferral made with respect
to RSUs and/or PSUs awarded in calendar years commencing after December 31,
2019.
1.31 “Restricted Stock Units (“RSUs”) and Performance Stock Units (“PSUs”) (or
such equivalent language as the Company may use from time to time) shall mean
equity-based compensation awarded to Directors and Employees pursuant to the
Company’s equity award plans.
1.32 “Retirement,” “Retire(s)” or “Retired” shall mean with respect to a
Participant who is an Employee, a Separation from Service on or after the
attainment of age 65 or, if earlier, age 55 with not less than five Years of
Service, and shall mean with respect to a Participant who is a Director, a
Separation from Service. If a Participant is both an Employee and a Director and
participates in the Plan in each capacity, (a) the determination of whether the
Participant qualifies for Retirement as an Employee shall be made when the
Participant experiences a Separation from Service as an Employee and such
determination shall only apply to the applicable Account Balance established in
accordance with Section 1.1 for amounts deferred under the Plan as an Employee,
and (b) the determination of whether the Participant qualifies for Retirement as
a Director shall be made at the time the Participant experiences a Separation
from Service as a Director and such determination shall only apply to the
applicable Account Balance established in accordance with Section 1.1 for
amounts deferred under the Plan as a Director.
6


--------------------------------------------------------------------------------



1.33 “Separation from Service” shall mean a termination of services provided by
a Participant to his or her Employer, whether voluntarily or involuntarily,
other than by reason of death or Disability, as determined by the Committee in
accordance with Treas. Reg. §1.409A-1(h). In determining whether a Participant
has experienced a Separation from Service, the following provisions shall apply:
(a) For a Participant who provides services to an Employer as an Employee,
except as otherwise provided in part (c) of this Section, a Separation from
Service shall occur when such Participant has experienced a termination of
employment with such Employer. A Participant shall be considered to have
experienced a termination of employment when the facts and circumstances
indicate that the Participant and his or her Employer reasonably anticipate that
either (i) no further services will be performed for the Employer after a
certain date, or (ii) that the level of bona fide services the Participant will
perform for the Employer after such date (whether as an Employee or as an
independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed by such Participant (whether as an
Employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of services to the Employer if the Participant has
been providing services to the Employer less than 36 months).
If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.
(b) For a Participant who provides services to an Employer as an independent
contractor, except as otherwise provided in part (c) of this Section, a
Separation from Service shall occur upon the expiration of the contract (or in
the case of more than one contract, all contracts) under which services are
performed for such Employer, provided that the expiration of such contract(s) is
determined by the Committee to constitute a good-faith and complete termination
of the contractual relationship between the Participant and such Employer.
(c) For a Participant who provides services to an Employer as both an Employee
and an independent contractor, a Separation from Service generally shall not
occur
7


--------------------------------------------------------------------------------



until the Participant has ceased providing services for such Employer as both as
an Employee and as an independent contractor, as determined in accordance with
the provisions set forth in parts (a) and (b) of this Section, respectively.
Similarly, if a Participant either (i) ceases providing services for an Employer
as an independent contractor and begins providing services for such Employer as
an Employee, or (ii) ceases providing services for an Employer as an Employee
and begins providing services for such Employer as an independent contractor,
the Participant will not be considered to have experienced a Separation from
Service until the Participant has ceased providing services for such Employer in
both capacities, as determined in accordance with the applicable provisions set
forth in parts (a) and (b) of this Section.
Notwithstanding the foregoing provisions in this part (c), if a Participant
provides services for an Employer as both an Employee and as a Director, to the
extent permitted by Treas. Reg. §1.409A-1(h)(5) the services provided by such
Participant as a Director shall not be taken into account in determining whether
the Participant has experienced a Separation from Service as an Employee, and
the services provided by such Participant as an Employee shall not be taken into
account in determining whether the Participant has experienced a Separation from
Service as a Director.
1.34 “Specified Employee” shall mean any Participant who is determined to be a
“key employee” (as defined under Code Section 416(i) without regard to paragraph
(5) thereof) for the applicable period, as determined annually by the Committee
in accordance with Treas. Reg. §1.409A-1(i). In determining whether a
Participant is a Specified Employee, the following provisions shall apply:
(a) The Committee’s identification of the individuals who fall within the
definition of “key employee” under Code Section 416(i) (without regard to
paragraph (5) thereof) shall be based upon the 12-month period ending on each
December 31st (referred to below as the “identification date”). In applying the
applicable provisions of Code Section 416(i) to identify such individuals,
“compensation” shall be determined in accordance with Treas. Reg. §1.415(c)-2(a)
without regard to (i) any safe harbor provided in Treas. Reg. §1.415(c)-2(d),
(ii) any of the special timing rules provided in Treas. Reg. §1.415(c)-2(e), and
(iii) any of the special rules provided in Treas. Reg. §1.415(c)-2(g); and
(b) Each Participant who is among the individuals identified as a “key employee”
in accordance with part (a) of this Section shall be treated as a Specified
Employee for purposes of this Plan if such Participant experiences a Separation
from Service during the 12-month period that begins on the April 1st following
the applicable identification date.
1.35 “Trust” shall mean one or more trusts established by the Company in
accordance with Article 16.
8


--------------------------------------------------------------------------------



1.36 “Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant resulting from (a) an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary or the Participant’s
dependent (as defined in Code Section 152 without regard to paragraphs (b)(1),
(b)(2) and (d)(1)(b) thereof), (b) a loss of the Participant’s property due to
casualty, or (c) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined by the Committee based on the relevant facts and
circumstances.
1.37 “Years of Plan Participation” shall mean the total number of full Plan
Years a Participant has been a Participant in the Plan prior to his or her
Separation from Service (determined without regard to whether deferral elections
have been made by the Participant for any Plan Year). A partial year shall not
be treated as a full Plan Year for purposes of this definition.
1.38 “Years of Service” shall mean the total number of full years in which a
Participant has been employed by one or more Employers. For purposes of this
definition, a year of employment shall be a 365 day period (or 366 day period in
the case of a leap year) that, for the first year of employment, commences on
the Employee’s date of hiring and that, for any subsequent year, commences on an
anniversary of that hiring date. A partial year of employment shall not be
treated as a Year of Service.
ARTICLE 2
Selection, Enrollment, Eligibility
2.1 Selection by Committee. Participation in the Plan shall be limited to
Directors and, as determined by the Committee in its sole discretion, a select
group of management or highly compensated Employees. From that group, the
Committee shall select, in its sole discretion, those individuals who may
participate in this Plan.
2.2 Enrollment and Eligibility Requirements; Commencement of Participation.
(a) As a condition to participation, each Director or selected Employee shall
complete, execute and return to the Committee an Election Form and a Beneficiary
Designation Form by the deadline(s) established by the Committee in accordance
with the applicable provisions of this Plan. In addition, the Committee shall
establish from time to time such other enrollment requirements as it determines,
in its sole discretion, are necessary.
(b) Each Director or selected Employee who is eligible to participate in the
Plan shall commence participation in the Plan on the date that the Committee
determines that the Director or Employee has met all enrollment requirements set
forth in this Plan and required by the Committee, including returning all
required documents to the Committee within the specified time period.
9


--------------------------------------------------------------------------------



(c) If a Director or an Employee fails to meet all requirements established by
the Committee within the period required, that Director or Employee shall not be
eligible to defer Base Salary, Bonus, Director Fees, RSUs and/or PSUs, as
applicable, during such Plan Year.
(d) A Director or selected Employee who has become a Participant shall remain a
Participant until his or her entire vested Account Balance is distributed.


ARTICLE 3
Deferral Commitments/Company Contribution Amounts/
Company Restoration Matching Amounts/ Vesting/Crediting/Taxes
3.1 Maximum Deferral.
(a) Annual Deferral Amount. For each Plan Year, a Participant may elect to
defer, as his or her Annual Deferral Amount, Base Salary, Bonus, Director Fees,
RSUs and PSUs up to the following maximum percentages for each deferral elected,
except as otherwise provided by the Committee:

DeferralMaximum PercentageBase Salary80%Bonus100%
Director Fees


100%
RSUs, PSUs
100%





(b) Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, then to the extent
required by Section 3.2 and Code Section 409A and related Treasury Regulations,
the maximum amount of the Participant’s Base Salary, Bonus or Director Fees that
may be deferred by the Participant for the Plan Year shall be determined by
applying the percentages set forth in Section 3.1(a) to the portion of such
compensation attributable to services performed after the date that the
Participant’s deferral election is made.
(c) RSUs, PSUs. In the event the Committee permits deferrals of RSUs and/or PSUs
(collectively, the “Equity Deferrals”), the following conditions shall apply to
all such Equity Deferrals:
(i) The Equity Deferrals which have become vested will be distributed at the
same time as the non-Equity Deferral portion of the Account Balance.
10


--------------------------------------------------------------------------------



(ii) The Equity Deferrals will be subject to vesting schedules prescribed as of
the date of grant, provided, however, that with respect to PSUs, the vesting
percentage upon the applicable three-year cliff vesting date will vary based on
the achievement of performance criteria.
(iii) Distributions of Equity Deferrals will be made in whole shares of Company
common stock. The number of shares distributed will be the number of shares
deemed vested, subject to changes in capital structure if applicable.
(iv) Notwithstanding any other provision of the Plan, Equity Deferrals will be
measured only in shares of Company common stock (and not subject to any
reallocation into any other investment or measurement option) until
distribution. A Participant shall not have any rights as a shareholder
(including any voting rights) of the Company due to the Equity Deferrals
pursuant to the Plan until shares of Company common stock are distributed to the
Participant, provided, however, that any dividends or distributions on account
of Company common stock shall be credited on an equivalent basis to the
Participant and distributed in connection with the Benefit Distribution Date.
The previous sentence notwithstanding:
On March 16, 2020 and on the last day of each subsequent calendar quarter, all
dividends or distributions on account of Company common stock credited with
respect to Equity Deferrals made with respect to RSUs and/or PSUs awarded in
calendar years commencing before January 1, 2020 and not yet credited to the
Account Balance shall become part of the Account Balance; and
(a) Dividends or distributions on account of Company common stock credited with
respect to Post-2019 Equity Deferrals shall be paid as cash compensation on the
last day of the calendar quarter in which they are credited, regardless of the
Benefit Distribution Date applicable to the Equity Deferral with respect to
which crediting is made. For the avoidance of doubt, each such distribution date
is intended to qualify as a “fixed date” within the meaning of Treas. Reg.
§1.409A-3(a)(4).
(b) For the further avoidance of doubt, amounts credited under Section
3.1(c)(iv)(A) shall continue to be distributed in connection with the Benefit
Distribution Date.
3.2 Timing of Deferral Elections; Effect of Election Form.
(a) General Timing Rule for Deferral Elections. Except as otherwise provided in
this Section 3.2, in order for a Participant to make a valid election to defer
Base Salary, Bonus and/or Director Fees, the Participant must submit an Election
Form
11


--------------------------------------------------------------------------------



on or before the deadline established by the Committee, which in no event shall
be later than the December 31st preceding the Plan Year in which such
compensation will be earned.
Any deferral election made in accordance with this Section 3.2(a) shall be
irrevocable; provided, however, that if the Committee permits or requires
Participants to make a deferral election by the deadline described above for an
amount that qualifies as Performance-Based Compensation, the Committee may
permit a Participant to subsequently change his or her deferral election for
such compensation by submitting a new Election Form in accordance with Section
3.2(d) below.
(b) Timing of Deferral Elections for Newly Eligible Plan Participants. A
Director or selected Employee who first becomes eligible to participate in the
Plan on or after the beginning of a Plan Year, as determined in accordance with
Treas. Reg. §1.409A-2(a)(7)(ii) and the “plan aggregation” rules provided in
Treas. Reg. §1.409A-1(c)(2), may be permitted to make an election to defer the
portion of Base Salary, Bonus and/or Director Fees attributable to services to
be performed after such election, provided that the Participant submits an
Election Form on or before the deadline established by the Committee, which in
no event shall be later than 30 days after the Participant first becomes
eligible to participate in the Plan.
If a deferral election made in accordance with this Section 3.2(b) relates to
compensation earned based upon a specified performance period, the amount
eligible for deferral shall be equal to (i) the total amount of compensation for
the performance period, multiplied by (ii) a fraction, the numerator of which is
the number of days remaining in the service period after the Participant’s
deferral election is made, and the denominator of which is the total number of
days in the performance period.
Any deferral election made in accordance with this Section 3.2(b) shall become
irrevocable no later than the 30th day after the date the Director or selected
Employee becomes eligible to participate in the Plan.
(c) Timing of Deferral Elections for Fiscal Year Compensation. In the event that
the fiscal year of an Employer is different than the taxable year of a
Participant, the Committee may determine that a deferral election may be made
for “fiscal year compensation” (as defined below), by submitting an Election
Form on or before the deadline established by the Committee, which in no event
shall be later than the last day of the Employer’s fiscal year immediately
preceding the fiscal year in which the services related to such compensation
will begin to be performed. For purposes of this Section, the term “fiscal year
compensation” shall only include Bonus amounts relating to a service period
coextensive with one or more consecutive fiscal years of the Employer, of which
no amount is paid or payable during the Employer’s fiscal year(s) that
constitute the service period.
12


--------------------------------------------------------------------------------



A deferral election made in accordance with this Section 3.2(c) shall be
irrevocable; provided, however, that if the Committee permits or requires
Participants to make a deferral election by the deadline described in this
Section 3.2(c) for an amount that qualifies as Performance-Based Compensation,
the Committee may permit a Participant to subsequently change his or her
deferral election for such compensation by submitting a new Election Form in
accordance with 3.2(d) below.
(d) Timing of Deferral Elections for Performance-Based Compensation. Subject to
the limitations described below, the Committee may determine that an irrevocable
deferral election for an amount that qualifies as Performance-Based Compensation
may be made by submitting an Election Form on or before the deadline established
by the Committee, which in no event shall be later than 6 months before the end
of the performance period.
In order for a Participant to be eligible to make a deferral election for
Performance-Based Compensation in accordance with the deadline established
pursuant to this Section 3.2(d), the Participant must have performed services
continuously from the later of (i) the beginning of the performance period for
such compensation, or (ii) the date upon which the performance criteria for such
compensation are established, through the date upon which the Participant makes
the deferral election for such compensation. In no event shall a deferral
election submitted under this Section 3.2(d) be permitted to apply to any amount
of Performance-Based Compensation that has become readily ascertainable.
(e) Timing Rule for Deferral of Compensation Subject to Risk of Forfeiture. With
respect to compensation (i) to which a Participant has a legally binding right
to payment in a subsequent year, and (ii) that is subject to a forfeiture
condition requiring the Participant’s continued services for a period of at
least 12 months from the date the Participant obtains the legally binding right,
the Committee may determine that an irrevocable deferral election for such
compensation may be made by timely delivering an Election Form to the Committee
in accordance with its rules and procedures, no later than the 30th day after
the Participant obtains the legally binding right to the compensation, provided
that the election is made at least 12 months in advance of the earliest date at
which the forfeiture condition could lapse, as determined in accordance with
Treas. Reg. §1.409A-2(a)(5).
Any deferral election(s) made in accordance with this Section 3.2(e) shall
become irrevocable no later than the 30th day after the Participant obtains the
legally binding right to the compensation subject to such deferral election(s).
3.3 Withholding and Crediting of Annual Deferral Amounts. For each Plan Year,
the Base Salary portion of the Annual Deferral Amount shall be withheld from
each regularly scheduled Base Salary payroll in equal amounts, as adjusted from
time to time for increases and decreases in Base Salary. The Bonus and/or
Director Fees portion of the Annual Deferral Amount shall be withheld at the
time the Bonus and/or Director Fees are
13


--------------------------------------------------------------------------------



or otherwise would be paid to the Participant, whether or not this occurs during
the Plan Year itself. Annual Deferral Amounts shall be credited to the
Participant’s Annual Account for such Plan Year at the time such amounts would
otherwise have been paid to the Participant.
3.4 Company Contribution Amount.
(a) For each Plan Year, an Employer may be required to credit amounts to a
Participant’s Annual Account in accordance with employment or other agreements
entered into between the Participant and the Employer, which amounts shall be
part of the Participant’s Company Contribution Amount for that Plan Year. Such
amounts shall be credited to the Participant’s Annual Account for the applicable
Plan Year on the date or dates prescribed by such agreements.
(b) For each Plan Year, an Employer, in its sole discretion, may, but is not
required to, credit any amount it desires to any Participant’s Annual Account
under this Plan, which amount shall be part of the Participant’s Company
Contribution Amount for that Plan Year. The amount so credited to a Participant
may be smaller or larger than the amount credited to any other Participant, and
the amount credited to any Participant for a Plan Year may be zero, even though
one or more other Participants receive a Company Contribution Amount for that
Plan Year. The Company Contribution Amount described in this Section 3.4(b), if
any, shall be credited to the Participant’s Annual Account for the applicable
Plan Year on a date or dates to be determined by the Committee.
(c) If not otherwise specified in the Participant’s employment or other
agreement entered into between the Participant and the Employer, the amount (or
the method or formula for determining the amount) of a Participant’s Company
Contribution Amount shall be set forth in writing in one or more documents,
which shall be deemed to be incorporated into this Plan in accordance with
Section 1.27, no later than the date on which such Company Contribution Amount
is credited to the applicable Annual Account of the Participant.
3.5 Company Restoration Matching Amount. A Participant’s Company Restoration
Matching Amount for any Plan Year shall be an amount determined by the Committee
to make up for certain limits applicable to the 401(k) Plan or other qualified
plan for such Plan Year, as identified by the Committee, or for such other
purposes as determined by the Committee in its sole discretion. The amount so
credited to a Participant under this Plan for any Plan Year (a) may be smaller
or larger than the amount credited to any other Participant, and (b) may differ
from the amount credited to such Participant in the preceding Plan Year. The
Participant’s Company Restoration Matching Amount, if any, shall be credited to
the Participant’s Annual Account for the applicable Plan Year on a date or dates
to be determined by the Committee. The amount (or the method or formula for
determining the amount) of a Participant’s Company Restoration Matching Amount
shall be set forth in writing in one or more documents, which shall be deemed to
be incorporated into this Plan in accordance with Section 1.27, no later than
the date on
14


--------------------------------------------------------------------------------



which such Company Restoration Matching Amount is credited to the applicable
Annual Account of the Participant.
3.6 Vesting.
(a) A Participant shall at all times be 100% vested in the portion of his or her
Account Balance attributable to Annual Deferral Amounts, plus amounts credited
or debited on such amounts pursuant to Section 3.7, in each case, except as
otherwise provided herein with respect to Equity Deferrals.
(b) A Participant shall be vested in the portion of his or her Account Balance
attributable to any Company Contribution Amounts, plus amounts credited or
debited on such amounts pursuant to Section 3.7, in accordance with the vesting
schedule(s) set forth in his or her employment agreement or any other agreement
entered into between the Participant and his or her Employer.
(c) A Participant shall be vested in the portion of his or her Account Balance
attributable to any Company Restoration Matching Amounts, plus amounts credited
or debited on such amounts pursuant to Section 3.7, only to the extent that the
Participant would be vested in such amounts under the provisions of the 401(k)
Plan, as determined by the Committee in its sole discretion.
(d) Notwithstanding anything to the contrary contained in Sections 3.6(a)-(c),
in the event of a Change in Control, or upon a Participant’s Disability,
Separation from Service on or after qualifying for Retirement, or death prior to
Separation from Service, any amounts that are not vested in accordance with
Sections 3.6(b) or 3.6(c) above, shall immediately become 100% vested.
(e) Notwithstanding subsection 3.6(d) above, the vesting schedules described in
Sections 3.6(b) or 3.6(c) above shall not be accelerated upon a Change in
Control to the extent that the Committee determines that such acceleration would
cause the deduction limitations of Section 280G of the Code to become effective.
In the event of such a determination, the Participant may request independent
verification of the Committee’s calculations with respect to the application of
Section 280G. In such case, the Committee must provide to the Participant within
90 days of such a request an opinion from a nationally recognized accounting
firm selected by the Participant (the “Accounting Firm”). The opinion shall
state the Accounting Firm’s opinion that any limitation in the vested percentage
hereunder is necessary to avoid the limits of Section 280G and contain
supporting calculations. The cost of such opinion shall be paid for by the
Company. This Section 3.6(e) shall not prevent the acceleration of the vesting
schedules described in Sections 3.6(b) and 3.6(c) if such Participant is
entitled to a “gross-up” payment, to eliminate the effect of the Code section
4999 excise tax, pursuant to his or her employment agreement or other agreement
entered into between such Participant and the Employer.
15


--------------------------------------------------------------------------------



3.7 Crediting/Debiting of Account Balances. In accordance with, and subject to,
the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:
(a) Measurement Funds. The Participant may elect one or more of the measurement
funds selected by the Committee, in its sole discretion, which are based on
certain mutual funds (the “Measurement Funds”), for the purpose of crediting or
debiting additional amounts to his or her Account Balance. As necessary, the
Committee may, in its sole discretion, discontinue, substitute or add a
Measurement Fund. Each such action will take effect at any time designated by
the Committee, provided that the Participants are given at least 30 days advance
written notice of such change.
(b) Election of Measurement Funds. A Participant, in connection with his or her
initial deferral election in accordance with Section 3.2 above, shall elect, on
the Election Form, one or more Measurement Fund(s) (as described in Section
3.7(a) above) to be used to determine the amounts to be credited or debited to
his or her Account Balance. If a Participant does not elect any of the
Measurement Funds as described in the previous sentence, the Participant’s
Account Balance shall automatically be allocated into the lowest-risk
Measurement Fund, as determined by the Committee, in its sole discretion. The
Participant may (but is not required to) elect, by submitting an Election Form
to the Committee that is accepted by the Committee, to add or delete one or more
Measurement Fund(s) to be used to determine the amounts to be credited or
debited to his or her Account Balance, or to change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement Fund.
If an election is made in accordance with the previous sentence, it shall apply
as of the first business day deemed reasonably practicable by the Committee, in
its sole discretion, and shall continue thereafter for each subsequent day in
which the Participant participates in the Plan, unless changed in accordance
with the previous sentence. Notwithstanding the foregoing, the Committee, in its
sole discretion, may impose limitations on the frequency with which one or more
of the Measurement Funds elected in accordance with this Section 3.7(b) may be
added or deleted by such Participant; furthermore, the Committee, in its sole
discretion, may impose limitations on the frequency with which the Participant
may change the portion of his or her Account Balance allocated to each
previously or newly elected Measurement Fund.
(c) Proportionate Allocation. In making any election described in Section 3.7(b)
above, the Participant shall specify on the Election Form, in increments of one
percent (1%), the percentage of his or her Account Balance or Measurement Fund,
as applicable, to be allocated/reallocated.
16


--------------------------------------------------------------------------------



(d) Crediting or Debiting Method. The performance of each Measurement Fund
(either positive or negative) will be determined on a daily basis based on the
manner in which such Participant’s Account Balance has been hypothetically
allocated among the Measurement Funds by the Participant.
(e)  No Actual Investment. Notwithstanding any other provision of this Plan that
may be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation of his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant’s Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund. In the event that the Company or the Trustee (as that term is defined in
the Trust), in its own discretion, decides to invest funds in any or all of the
investments on which the Measurement Funds are based, no Participant shall have
any rights in or to such investments themselves. Without limiting the foregoing,
a Participant’s Account Balance shall at all times be a bookkeeping entry only
and shall not represent any investment made on his or her behalf by the Company
or the Trust; the Participant shall at all times remain an unsecured creditor of
the Company.
3.8 FICA and Other Taxes.
(a) Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary and/or Bonus that is
not being deferred, in a manner determined by the Employer(s), the Participant’s
share of FICA and other employment taxes on such Annual Deferral Amount. If
necessary, the Committee may reduce the Annual Deferral Amount in order to
comply with this Section 3.8.
(b) Company Restoration Matching Amounts and Company Contribution Amounts. When
a Participant becomes vested in a portion of his or her Account Balance
attributable to any Company Restoration Matching Amounts and/or Company
Contribution Amounts, the Participant’s Employer(s) shall withhold from that
portion of the Participant’s Base Salary and/or Bonus that is not deferred, in a
manner determined by the Employer (s), the Participant’s share of FICA and other
employment taxes on such amounts. If necessary, the Committee may reduce the
vested portion of the Participant’s Company Restoration Matching Amount or
Company Contribution Amount, as applicable, in order to comply with this Section
3.8.
(c) Distributions. The Participant’s Employer(s), or the trustee of the Trust,
shall withhold from any payments made to a Participant under this Plan all
federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in
17


--------------------------------------------------------------------------------



amounts and in a manner to be determined in the sole discretion of the
Employer(s) and the trustee of the Trust.
ARTICLE 4
Scheduled Distribution; Unforeseeable Emergencies
4.1 Scheduled Distributions. In connection with each election to defer an Annual
Deferral Amount, a Participant may elect to receive all or a portion of such
Annual Deferral Amount, plus amounts credited or debited on that amount pursuant
to Section 3.7, in the form of a lump sum payment, calculated as of the close of
business on or around the Benefit Distribution Date designated by the
Participant in accordance with this Section (a “Scheduled Distribution”).
The Benefit Distribution Date for the amount subject to a Scheduled Distribution
election shall be the first day of any Plan Year designated by the Participant,
which may be no sooner than 3 Plan Years after the end of the Plan Year to which
the Participant’s deferral election relates, unless otherwise provided on an
Election Form approved by the Committee.
Subject to the other terms and conditions of this Plan, each Scheduled
Distribution elected shall be paid out during a 60 day period commencing
immediately after the Benefit Distribution Date. By way of example, if a
Scheduled Distribution is elected for Annual Deferral Amounts that are earned in
the Plan Year commencing January 1, 2019, and a Benefit Distribution Date
designated by a Participant is January 1, 2023, the Scheduled Distribution would
be paid out during the 60 day period commencing immediately after such January
1, 2023.
4.2 Postponing Scheduled Distributions. A Participant may elect to postpone a
Scheduled Distribution described in Section 4.1 above, and have such amount paid
out during a 60 day period commencing immediately after an allowable alternative
Benefit Distribution Date designated in accordance with this Section 4.2. In
order to make such an election, the Participant must submit an Election Form to
the Committee in accordance with the following criteria:
(a) The election of the new Benefit Distribution Date shall have no effect until
at least 12 months after the date on which the election is made;
(b) The new Benefit Distribution Date selected by the Participant for such
Scheduled Distribution must be the first day of a Plan Year that is no sooner
than 5 years after the previously designated Benefit Distribution Date; and
(c) The election must be made at least 12 months prior to the Participant’s
previously designated Benefit Distribution Date for such Scheduled Distribution.
For purposes of applying the provisions of this Section 4.2, a Participant’s
election to postpone a Scheduled Distribution shall not be considered to be made
until the date on
18


--------------------------------------------------------------------------------



which the election becomes irrevocable. Such an election shall become
irrevocable no later than the date that is 12 months prior to the Participant’s
previously designated Benefit Distribution Date for such Scheduled Distribution.
4.3 Other Benefits Take Precedence Over Scheduled Distributions. Should an event
occur prior to any Benefit Distribution Date designated for a Scheduled
Distribution that would trigger a benefit under Articles 5 through 9, as
applicable, all amounts subject to a Scheduled Distribution election shall be
paid in accordance with the other applicable provisions of the Plan and not in
accordance with this Article 4.
4.4 Unforeseeable Emergencies.
(a) If a Participant experiences an Unforeseeable Emergency prior to the
occurrence of a distribution event described in Articles 5 through 9, as
applicable, the Participant may petition the Committee to receive a partial or
full payout from the Plan. The payout, if any, from the Plan shall not exceed
the lesser of (i) the Participant’s vested Account Balance, calculated as of the
close of business on or around the Benefit Distribution Date for such payout, as
determined by the Committee in accordance with provisions set forth below, or
(ii) the amount necessary to satisfy the Unforeseeable Emergency, plus amounts
necessary to pay Federal, state, or local income taxes or penalties reasonably
anticipated as a result of the distribution. A Participant shall not be eligible
to receive a payout from the Plan to the extent that the Unforeseeable Emergency
is or may be relieved (A) through reimbursement or compensation by insurance or
otherwise, (B) by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship or
(C) by cessation of deferrals under this Plan.
If the Committee, in its sole discretion, approves a Participant’s petition for
payout from the Plan, the Participant’s Benefit Distribution Date for such
payout shall be the date on which such Committee approval occurs, and such
payout shall be distributed to the Participant in a lump sum no later than 60
days after such Benefit Distribution Date. In addition, in the event of such
approval the Participant’s outstanding deferral elections under the Plan shall
be cancelled.
(b) A Participant’s deferral elections under this Plan shall also be cancelled
to the extent the Committee determines that such action is required for the
Participant to obtain a hardship distribution from an Employer’s 401(k) Plan
pursuant to Treas. Reg. §1.401(k)-1(d)(3).
ARTICLE 5
Change in Control Benefit
5.1 Change in Control Benefit. A Participant, in connection with his or her
commencement of participation in the Plan, shall have an opportunity to
irrevocably elect to receive his or her vested Account Balance in the form of a
lump sum payment in the event that a
19


--------------------------------------------------------------------------------



Change in Control occurs prior to the Participant’s Separation from Service,
Disability or death (the “Change in Control Benefit”). The Benefit Distribution
Date for the Change in Control Benefit, if any, shall be the date on which the
Change in Control occurs.
If a Participant elects not to receive a Change in Control Benefit, or fails to
make an election in connection with his or her commencement of participation in
the Plan, the Participant’s Account Balance shall be paid in accordance with the
other applicable provisions of the Plan.
For the avoidance of doubt, an individual who was a Participant as of [November
3, 2018] shall not be eligible to make an additional election under this Section
5.1.
5.2 Payment of Change in Control Benefit. The Change in Control Benefit, if any,
shall be calculated as of the close of business on or around the Participant’s
Benefit Distribution Date, as determined by the Committee, and paid to the
Participant no later than 60 days after the Participant’s Benefit Distribution
Date.
ARTICLE 6
Retirement Benefit
6.1 Retirement Benefit. If a Participant experiences a Separation from Service
that qualifies as a Retirement, the Participant shall be eligible to receive his
or her vested Account Balance in either a lump sum or annual installment
payments, as elected by the Participant in accordance with Section 6.2 (the
“Retirement Benefit”). A Participant’s Retirement Benefit shall be calculated as
of the close of business on or around the applicable Benefit Distribution Date
for such benefit, which shall be (i) the first day after the end of the 6-month
period immediately following the date on which the Participant experiences such
Separation from Service if the Participant is a Specified Employee, and (ii) for
all other Participants, the date on which the Participant experiences a
Separation from Service; provided, however, if a Participant changes the form of
distribution for one or more Annual Accounts in accordance with Section 6.2(b),
the Benefit Distribution Date for the Annual Account(s) subject to such change
shall be determined in accordance with Section 6.2(b).
6.2 Payment of Retirement Benefit.
(a) In connection with a Participant’s election to defer an Annual Deferral
Amount, the Participant shall elect the form in which his or her Annual Account
for such Plan Year will be paid. The Participant may elect to receive each
Annual Account in the form of a lump sum or pursuant to the Annual Installment
Method. A Participant electing the Annual Installment Method may elect a
specified whole number of annual installment payments provided, however, that
the specified number is at least two (2) and no greater than fifteen (15). If a
Participant does not make an election with respect to the form in which the
payment of an Annual Account is to be made or if such election is invalid under
the Plan, the Annual Account shall be paid in a single lump sum payment.
20


--------------------------------------------------------------------------------





(b) A Participant may change the form of payment for an Annual Account by
submitting an Election Form to the Committee in accordance with the following
criteria:
(i) The election shall not take effect until at least 12 months after the date
on which the election is made;
(ii) The new Benefit Distribution Date for such Annual Account shall be 5 years
after the Benefit Distribution Date that would otherwise have been applicable to
such Annual Account; and
(iii) The election must be made at least 12 months prior to the Benefit
Distribution Date that would otherwise have been applicable to such Annual
Account.
For purposes of applying the provisions of this Section 6.2(b), a Participant’s
election to change the form of payment for an Annual Account shall not be
considered to be made until the date on which the election becomes irrevocable.
Such an election shall become irrevocable no later than the date that is 12
months prior to the Benefit Distribution Date that would otherwise have been
applicable to such Annual Account. Subject to the requirements of this Section
6.2(b), the Election Form most recently accepted by the Committee that has
become effective for an Annual Account shall govern the form of payout of such
Annual Account.
(c) The lump sum payment shall be made, or installment payments shall commence,
no later than 60 days after the applicable Benefit Distribution Date. Remaining
installments, if any, shall continue in accordance with the Participant’s
election for each Annual Account and shall be paid no later than 60 days after
each anniversary of the Benefit Distribution Date.
ARTICLE 7
Termination Benefit
7.1 Termination Benefit. If a Participant experiences a Separation from Service
that does not qualify as a Retirement, the Participant shall be eligible to
receive his or her vested Account Balance in either a lump sum or annual
installment payments, as elected by the Participant in accordance with Section
7.2 (the “Termination Benefit”). A Participant’s Termination Benefit shall be
calculated as of the close of business on or around the applicable Benefit
Distribution Date for such benefit, which shall be (i) the first day after the
end of the 6-month period immediately following the date on which the
Participant experiences such Separation from Service if the Participant is a
Specified Employee, and (ii) for all other Participants, the date on which the
Participant experiences a Separation from Service; provided, however, if a
Participant changes the form of distribution for one or more Annual Accounts in
accordance with Section 7.2(b), the Benefit Distribution
21


--------------------------------------------------------------------------------



Date for the Annual Account(s) subject to such change shall be determined in
accordance with Section 7.2(b).
7.2 Payment of Termination Benefit.
(a) In connection with a Participant’s election to defer an Annual Deferral
Amount, the Participant shall elect the form in which his or her Annual Account
for such Plan Year will be paid. The Participant may elect to receive each
Annual Account in the form of a lump sum or pursuant to the Annual Installment
Method over a two-year period or a three-year period. If a Participant does not
make any election with respect to the payment of an Annual Account, then the
Participant shall be deemed to have elected to receive such Annual Account as a
lump sum.
(b) A Participant may change the form of payment for an Annual Account by
submitting an Election Form to the Committee in accordance with the following
criteria:
(i) The election shall not take effect until at least 12 months after the date
on which the election is made;
(ii) The new Benefit Distribution Date for such Annual Account shall be 5 years
after the Benefit Distribution Date that would otherwise have been applicable to
such Annual Account; and
(iii) The election must be made at least 12 months prior to the Benefit
Distribution Date that would otherwise have been applicable to such Annual
Account.
For purposes of applying the provisions of this Section 7.2(b), a Participant’s
election to change the form of payment for an Annual Account shall not be
considered to be made until the date on which the election becomes irrevocable.
Such an election shall become irrevocable no later than the date that is 12
months prior to the Benefit Distribution Date that would otherwise have been
applicable to such Annual Account. Subject to the requirements of this Section
6.2(b), the Election Form most recently accepted by the Committee that has
become effective for an Annual Account shall govern the form of payout of such
Annual Account.
(c) The lump sum payment shall be made, or installment payments shall commence,
no later than 60 days after the applicable Benefit Distribution Date. Remaining
installments, if any, shall continue in accordance with the Participant’s
election for each Annual Account and shall be paid no later than 60 days after
each anniversary of the Benefit Distribution Date.
ARTICLE 8
Disability Benefit
22


--------------------------------------------------------------------------------



8.1 Disability Benefit. If a Participant becomes Disabled prior to the
occurrence of a distribution event described in Articles 5 through 7, as
applicable, the Participant shall be eligible to receive his or her vested
Account Balance in either a lump sum or annual installment payments, as elected
by the Participant in accordance with Section 8.2 (the “Disability Benefit”). A
Participant’s Disability Benefit shall be calculated as of the close of business
on or around the applicable Benefit Distribution Date for such benefit, which
shall be the date on which the Participant becomes Disabled provided, however,
if a Participant changes the form of distribution for the Disability Benefit in
accordance with Section 8.2(b), the Benefit Distribution Date for the Disability
Benefit subject to such change shall be determined in accordance with Section
8.2(b).
8.2 Payment of Disability Benefit.
(a) In connection with a Participant's initial commencement of participation in
the Plan, the Participant shall elect the form in which his or her Disability
Benefit will be paid. The Participant may elect to receive his or her Disability
Benefit in the form of a lump sum, or pursuant to the Annual Installment Method.
A Participant electing the Annual Installment Method may elect a specified whole
number of annual installment payments provided, however, that the specified
number is at least two (2) and no greater than fifteen (15). If a Participant
does not make an election with respect to the form in which the payment of the
Disability Benefit is to be made or if such election is invalid under the Plan,
the Disability Benefit shall be paid in a single lump sum payment.
(b) A Participant may change the form of payment for the Disability Benefit by
submitting an Election Form to the Committee; provided that the election shall
not take effect until at least 12 months after the date on which the election is
made. For purposes of applying the provisions of this Section 8.2, a
Participant’s election to change the form of payment for the Disability Benefit
shall not be considered to be made until the date on which the election becomes
irrevocable. Such an election shall become irrevocable no later than the date
that is 12 months prior to the Benefit Distribution Date that would otherwise
have been applicable to the Participant’s Disability Benefit. Subject to the
requirements of this Section 8.2, the Election Form most recently accepted by
the Committee that has become effective shall govern the form of payout of the
Participant’s Disability Benefit.
(c) The lump sum payment shall be made, or installment payments shall commence,
no later than 60 days after the Participant’s Benefit Distribution Date.
Remaining installments, if any, shall be paid no later than 60 days after each
anniversary of the Participant’s Benefit Distribution Date.
ARTICLE 9
Death Benefit
9.1 Death Benefit. In the event of a Participant’s death prior to the complete
distribution of his or her vested Account Balance, the Participant’s
Beneficiary(ies) shall be eligible to
23


--------------------------------------------------------------------------------



receive the Participant’s vested Account Balance (the “Death Benefit”) in either
a lump sum or annual installment payments, if elected by a Participant described
in Section 9.2(b) and in accordance with its terms. A Participant described in
Section 9.2(a) shall receive the Participant's vested Account Balance as a lump
sum. A Participant’s Death Benefit shall be calculated as of the close of
business on or around the applicable Benefit Distribution Date for such benefit,
which shall be the date on which the Committee is provided with proof that is
satisfactory to the Committee of the Participant’s death; provided, however, if
a Participant changes the form of distribution for the Death Benefit in
accordance with Section 9.2(b)(ii), the Benefit Distribution Date for the Death
Benefit shall be determined in accordance with Section 9.2(b)(ii).
9.2 Payment of Death Benefit.
(a) A Participant who commenced participating in the Plan on or after the
effective date of its most recent restatement shall have his or her Death
Benefits paid in a lump sum no later than 60 days after the Participant's
Benefit Distribution Date.
(b) The following rules shall apply with respect to Participants not described
in Section 9.2(a):
(i) In connection with the commencement of Plan participation, a Participant was
required to elect the form in which his or her Death Benefit was paid. The
Participant could elect to receive the Death Benefit in a lump sum or pursuant
to the Annual Installment Method. A Participant electing the Annual Installment
Method was permitted to elect a specified whole number of annual installment
payments provided, however, that the specified number was at least two (2) and
no greater than fifteen (15). If a Participant does not make an election with
respect to the form in which the payment of the Death Benefit is to be made or
if such election is invalid under the Plan, such Participant shall be deemed to
have elected to receive the Death Benefit as a single lump sum payment.
(ii) A Participant may change the form of payment for the Death Benefit he or
she elected (or, if an invalid election or no election was made, was deemed to
have elected) by submitting an Election Form to the Committee; provided that the
election shall not take effect until at least 12 months after the date on which
the election is made. For purposes of applying the provisions of this Section
9.2(b), a Participant’s election to change the form of payment for the Death
Benefit shall not be considered to be made until the date on which the election
becomes irrevocable. Such an election shall become irrevocable no later than the
date that is 12 months prior to the Benefit Distribution Date that would
otherwise have been applicable to the Participant’s Death Benefit. Subject to
the requirements of this Section 9.2(b), the Election Form most recently
accepted by the Committee that has become effective shall govern the form of
payout of the Participant’s Death Benefit.
24


--------------------------------------------------------------------------------



(iii) The lump sum payment shall be made, or installment payments shall
commence, no later than 60 days after the Participant’s Benefit Distribution
Date. Remaining installments, if any, shall be paid no later than 60 days after
each anniversary of the Participant’s Benefit Distribution Date.
ARTICLE 10
Beneficiary Designation
10.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.
10.2 Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, the
Committee may, in its sole discretion, determine that spousal consent is
required to be provided in a form designated by the Committee, executed by such
Participant’s spouse and returned to the Committee. Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled. The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to his or her death.
10.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Committee
or its designated agent.
10.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 10.1, 10.2 and 10.3 above or, if all
designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant’s benefits, then the Participant’s designated
Beneficiary shall be deemed to be his or her surviving spouse. If the
Participant has no surviving spouse, the benefits remaining under the Plan to be
paid to a Beneficiary shall be payable to the executor or personal
representative of the Participant’s estate.
10.5 Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant’s Employer to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.
25


--------------------------------------------------------------------------------



10.6 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement (if any) shall terminate upon such full
payment of benefits.
ARTICLE 11
Leave of Absence
11.1 Paid Leave of Absence. If a Participant is authorized by the Participant’s
Employer to take a paid leave of absence from the employment of the Employer,
and such leave of absence does not constitute a Separation from Service, (a) the
Participant shall continue to be considered eligible for the benefits provided
under the Plan, and (b) the Annual Deferral Amount shall continue to be withheld
during such paid leave of absence in accordance with Section 3.3.
11.2 Unpaid Leave of Absence. If a Participant is authorized by the
Participant’s Employer to take an unpaid leave of absence from the employment of
the Employer for any reason, and such leave of absence does not constitute a
Separation from Service, such Participant shall continue to be eligible for the
benefits provided under the Plan. During the unpaid leave of absence, the
Participant shall not be allowed to make any additional deferral elections.
However, if the Participant returns to employment, the Participant may elect to
defer an Annual Deferral Amount for the Plan Year following his or her return to
employment and for every Plan Year thereafter while a Participant in the Plan,
provided such deferral elections are otherwise allowed and an Election Form is
delivered to and accepted by the Committee for each such election in accordance
with Section 3.2 above.
ARTICLE 12
Termination of Plan, Amendment or Modification
12.1 Termination of Plan. Although each Employer anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
any Employer will continue the Plan or will not terminate the Plan at any time
in the future. Accordingly, each Employer reserves the right to terminate the
Plan with respect to all of its Participants. In the event of a Plan termination
no new deferral elections shall be permitted for the affected Participants and
such Participants shall no longer be eligible to receive new company
contributions. However, after the Plan termination the Account Balances of such
Participants shall continue to be credited with Annual Deferral Amounts
attributable to a deferral election that was in effect prior to the Plan
termination to the extent deemed necessary to comply with Code Section 409A and
related Treasury Regulations, and additional amounts shall continue to credited
or debited to such Participants’ Account Balances pursuant to Section 3.7. The
Measurement Funds available to Participants following the termination of the
Plan shall be comparable in number and type to those Measurement Funds available
to Participants in the Plan Year preceding the Plan Year in which the Plan
termination is effective. In addition, following a Plan termination, Participant
Account Balances shall remain in the Plan and shall not be distributed until
such amounts become eligible for distribution in accordance with the other
applicable
26


--------------------------------------------------------------------------------



provisions of the Plan. Notwithstanding the preceding sentence, to the extent
permitted by Treas. Reg. §1.409A-3(j)(4)(ix), the Employer may provide that upon
termination of the Plan, all Account Balances of the Participants shall be
distributed, subject to and in accordance with any rules established by such
Employer deemed necessary to comply with the applicable requirements and
limitations of Treas. Reg. §1.409A-3(j)(4)(ix).
12.2 Amendment. Any Employer may, at any time, amend or modify the Plan in whole
or in part with respect to that Employer. Notwithstanding the foregoing, (i) no
amendment or modification shall be effective to decrease the value of a
Participant’s vested Account Balance in existence at the time the amendment or
modification is made, and (ii) no amendment or modification of this Section 12.2
or Section 13.2 of the Plan shall be effective unless and until two-thirds (2/3)
of Participants with an Account Balance in the Plan as of the date of such
proposed amendment or modification provide prior written consent in a time and
manner determined by the Committee.
12.3 Plan Agreement. Despite the provisions of Sections 12.1, if a Participant’s
Plan Agreement contains benefits or limitations that are not in this Plan
document, the Employer may only amend or terminate such provisions with the
written consent of the Participant.
12.4 Effect of Payment. The full payment of the Participant’s vested Account
Balance in accordance with the applicable provisions of the Plan shall
completely discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan, and the Participant’s Plan Agreement (if any)
shall terminate.
ARTICLE 13
Administration
13.1 Committee Duties. Except as otherwise provided in this Article 13, this
Plan shall be administered by a Committee, which shall consist of the Board, or
such committee as the Board shall appoint. Members of the Committee may be
Participants under this Plan. The Committee shall also have the discretion and
authority to (a) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan, and (b) decide or resolve any
and all questions, including benefit entitlement determinations and
interpretations of this Plan, as may arise in connection with the Plan. Any
individual serving on the Committee who is a Participant shall not vote or act
on any matter relating solely to himself or herself. When making a determination
or calculation, the Committee shall be entitled to rely on information furnished
by a Participant or the Company.
13.2. Administration Upon Change In Control. Within 120 days following a Change
in Control, the individuals who comprised the Committee immediately prior to the
Change in Control (whether or not such individuals are members of the Committee
following the Change in Control) may, by written consent of the majority of such
individuals, appoint an independent third party administrator (the
“Administrator”) to perform any or all of the Committee’s duties described in
Section 13.1 above, including without limitation, the
27


--------------------------------------------------------------------------------



power to determine any questions arising in connection with the administration
or interpretation of the Plan, and the power to make benefit entitlement
determinations. Upon and after the effective date of such appointment, (a) the
Company must pay all reasonable administrative expenses and fees of the
Administrator, and (b) the Administrator may only be terminated with the written
consent of the majority of Participants with an Account Balance in the Plan as
of the date of such proposed termination.
13.3 Agents. In the administration of this Plan, the Committee or the
Administrator, as applicable, may, from time to time, employ agents and delegate
to them such administrative duties as it sees fit (including acting through a
duly appointed representative) and may from time to time consult with counsel.
13.4 Binding Effect of Decisions. The decision or action of the Committee or
Administrator, as applicable, with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.
13.5 Indemnity of Committee. All Employers shall indemnify and hold harmless the
members of the Committee, any Employee to whom the duties of the Committee may
be delegated, and the Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee, any of
its members, any such Employee or the Administrator.
13.6 Employer Information. To enable the Committee and/or Administrator to
perform its functions, the Company and each Employer shall supply full and
timely information to the Committee and/or Administrator, as the case may be, on
all matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the compensation of its
Participants, the date and circumstances of the Separation from Service,
Disability or death of its Participants, and such other pertinent information as
the Committee or Administrator may reasonably require.
ARTICLE 14
Other Benefits and Agreements
14.1 Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.
ARTICLE 15
Claims Procedures
28


--------------------------------------------------------------------------------



15.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.
15.2 Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, but no later than 90 days after receiving the claim.
If the Committee determines that special circumstances require an extension of
time for processing the claim, written notice of the extension shall be
furnished to the Claimant prior to the termination of the initial 90 day period.
In no event shall such extension exceed a period of 90 days from the end of the
initial period. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Committee expects to
render the benefit determination. The Committee shall notify the Claimant in
writing:
(a) That the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or
(b) That the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:
(i) The specific reason(s) for the denial of the claim, or any part of it;
(ii) Specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;
(iii) A description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;
(iv) An explanation of the claim review procedure set forth in Section 15.3
below; and
(v) A statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.
15.3 Review of a Denied Claim. On or before 60 days after receiving a notice
from the Committee that a claim has been denied, in whole or in part, a Claimant
(or the Claimant’s duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. The Claimant (or the
Claimant’s duly authorized representative):
29


--------------------------------------------------------------------------------



(a) May, upon request and free of charge, have reasonable access to, and copies
of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claim for benefits;
(b) May submit written comments or other documents; and/or
(c) May request a hearing, which the Committee, in its sole discretion, may
grant.
15.4 Decision on Review. The Committee shall render its decision on review
promptly, and no later than 60 days after the Committee receives the Claimant’s
written request for a review of the denial of the claim. If the Committee
determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial 60 day period. In no event
shall such extension exceed a period of 60 days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination. In rendering its decision, the Committee shall take into
account all comments, documents, records and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination. The decision must
be written in a manner calculated to be understood by the Claimant, and it must
contain:
(a) Specific reasons for the decision;
(b) Specific reference(s) to the pertinent Plan provisions upon which the
decision was based;
(c) A statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and
(d) A statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).
15.5 Legal Action. A Claimant’s compliance with the foregoing provisions of this
Article 15 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Plan.
ARTICLE 16
Trust
16.1 Establishment of the Trust. In order to provide assets from which to
fulfill its obligations to the Participants and their Beneficiaries under the
Plan, the Company may establish a trust by a trust agreement with a third party,
the trustee, to which each
30


--------------------------------------------------------------------------------



Employer may, in its discretion, contribute cash or other property, including
securities issued by the Company, to provide for the benefit payments under the
Plan (the “Trust”).
16.2 Interrelationship of the Plan and the Trust. The provisions of the Plan and
the Plan Agreement (if any) shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust. Each Employer shall at all times remain liable
to carry out its obligations under the Plan.
16.3 Distributions From the Trust. Each Employer’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.
ARTICLE 17
Miscellaneous
17.1 Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted (a) to the extent possible in a manner
consistent with the intent described in the preceding sentence, and (b) in
accordance with Code Section 409A and related Treasury guidance and Regulations.
17.2 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.
17.3 Employer’s Liability. An Employer’s liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement (if any), as entered
into between the Employer and a Participant. An Employer shall have no
obligation to a Participant under the Plan except as expressly provided in the
Plan and his or her Plan Agreement.
17.4 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a
31


--------------------------------------------------------------------------------



Participant’s or any other person’s bankruptcy or insolvency or be transferable
to a spouse as a result of a property settlement or otherwise.
17.5 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
either as an Employee or a Director, or to interfere with the right of any
Employer to discipline or discharge the Participant at any time.
17.6 Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.
17.7 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.
17.8 Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.
17.9 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
Delaware without regard to its conflicts of laws principles.
17.10 Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:
Tetra Tech, Inc.
3475 E. Foothill Boulevard
Pasadena, CA 91107
Attention: Deferred Compensation Plan Administrator
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
32


--------------------------------------------------------------------------------



Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.
17.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.
17.12 Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.
17.13 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.
17.14 Incompetent. If the Committee determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared incompetent or to a
person incapable of handling the disposition of that person’s property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.
17.15 Domestic Relations Orders. If necessary to comply with a domestic
relations order, as defined in Code Section 414(p)(1)(B), pursuant to which a
court has determined that a spouse or former spouse of a Participant has an
interest in the Participant’s benefits under the Plan, the Committee shall have
the right to immediately distribute the spouse’s or former spouse’s interest in
the Participant’s benefits under the Plan to such spouse or former spouse.
17.16 Distribution in the Event of Income Inclusion Under Code Section 409A. If
any portion of a Participant’s Account Balance under this Plan is required to be
included in income by the Participant prior to receipt due to a failure of this
Plan to comply with the requirements of Code Section 409A and related Treasury
Regulations, the Committee may determine that such Participant shall receive a
distribution from the Plan in an amount equal to the lesser of (i) the portion
of his or her Account Balance required to be included in income as a result of
the failure of the Plan to comply with the requirements of Code Section 409A and
related Treasury Regulations, or (ii) the unpaid vested Account Balance.
33


--------------------------------------------------------------------------------



17.17 Deduction Limitation on Benefit Payments. If an Employer would otherwise
be permitted to receive a deduction with respect to any distribution from this
Plan and the Employer reasonably anticipates that the Employer’s deduction would
be limited or eliminated by application of Code Section 162(m), then to the
extent permitted by Treas. Reg. §1.409A-2(b)(7)(i), payment shall be delayed as
deemed necessary to ensure that the entire amount of any distribution from this
Plan is deductible. Any amounts for which distribution is delayed pursuant to
this Section shall continue to be credited/debited with additional amounts in
accordance with Section 3.7. The delayed amounts (and any amounts credited
thereon) shall be distributed to the Participant (or his or her Beneficiary in
the event of the Participant’s death) at the earliest date the Employer
reasonably anticipates that the deduction of the payment of the amount will not
be limited or eliminated by application of Code Section 162(m). In the event
that such date is determined to be after a Participant’s Separation from Service
and the Participant to whom the payment relates is determined to be a Specified
Employee, then to the extent deemed necessary to comply with Treas. Reg.
§1.409A-3(i)(2), the delayed payment shall not made before the end of the
six-month period following such Participant’s Separation from Service.
IN WITNESS WHEREOF, the Company has signed this Plan document as of the 26th day
of February, 2020.

Company


Tetra Tech, Inc.,a Delaware corporation






By: /s/ P. HOPSON
P. Hopson
Senior Vice President





34
